     Case 2:20-cv-01394-JCM-BNW Document 38
                                         39 Filed 01/26/21
                                                  01/27/21 Page 1 of 2



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17
       BANK OF NEW YORK MELLON,                         Case No.: 2:20-CV-01394-JCM-BNW
18
                             Plaintiff,                 STIPULATION AND ORDER
19                                                      EXTENDING TIME TO FILE REPLY
                      vs.                               MEMORANDUM AND RESPONSE IN
20                                                      OPPOSITION TO MOTION FOR
       CHICAGO TITLE INSURANCE                          PARTIAL SUMMARY JUDGMENT
21     COMPANY et al.,
                                                        (THIRD REQUEST)
22                           Defendants.
23

24
            COMES NOW defendant Chicago Title Insurance Company (“Chicago Title”) and

25
     plaintiff Bank of New York Mellon (“BONY”), by and through their respective attorneys of

26
     record, which hereby agree and stipulate as follows:

27
            1.     On December 11, 2020, Chicago Title filed its motion to dismiss BONY’s

28
     complaint (ECF No. 31);

                                                    1
                                          STIPULATION AND ORDER
     Case 2:20-cv-01394-JCM-BNW Document 38
                                         39 Filed 01/26/21
                                                  01/27/21 Page 2 of 2



 1           2.     On December 24, 2020, BONY filed its response in opposition to Chicago Title’s
 2   motion to dismiss and a countermotion for partial summary judgment (ECF Nos. 32-33);
 3           3.     Chicago Title’s current deadline to file both its reply memorandum responsive to
 4   BONY’s response in opposition and its response in opposition to the countermotion is January 28,
 5   2021;
 6           4.     Chicago Title requests a brief, two-week extension of time to file the
 7   aforementioned memoranda, through and including February 11, 2021, to afford Chicago Title
 8   additional to respond to the legal arguments set forth in BONY’s brief;
 9           5.     BONY does not oppose the requested extension;
10           6.     This is the third request for an extension related to the reply and the first related to
11   the response in opposition, which is made in good faith and not for purposes of delay;
12           IT IS SO STIPULATED that Chicago Title’s deadline to file its reply memorandum and
13   its response in opposition to BONY’s countermotion for partial summary judgment is hereby
14   extended through and including February 11, 2021.
15   Dated: January 26, 2021                         SINCLAIR BRAUN LLP
16                                                   By:    /s/-Kevin S. Sinclair
                                                           KEVIN S. SINCLAIR
17                                                         Attorneys for Defendant
                                                           CHICAGO TITLE INSURANCE COMPANY
18
     Dated: January 26, 2021                         WRIGHT FINLAY & ZAK, LLP
19

20                                                   By:    /s/-Darren T. Brenner
                                                           DARREN T. BRENNER
21
                                                           Attorneys for Plaintiff
                                                           BANK OF NEW YORK MELLON
22

23   IT IS SO ORDERED.
                    January
             Dated this _____27,
                              day2021.
                                  of _____________, 2021.
24

25
                                                      _______________________________________
26                                                   JAMES C. MAHAN
                                                     UNITED STATES DISTRICT JUDGE
27

28

                                                   2
                                         STIPULATION AND ORDER
